192 S.W.3d 684 (2006)
Jose PENA, Appellant
v.
The STATE of Texas, Appellee.
No. 10-03-00109-CR.
Court of Appeals of Texas, Waco.
June 14, 2006.
Frank Blazek, Smither Martin Henderson & Blazek PC, Huntsville, and R. Scott Ramsey, Attorney At Law, Houston, for Appellant/Relator.
Whitney T. Smith, Leon County Asst. District Attorney, Centerville, for Appellee/Respondent.
Before Chief Justice GRAY, Justice VANCE, and Justice REYNA.

ORDER REQUESTING BRIEFING
PER CURIAM.
On original submission, this Court reversed Jose Pena's conviction on a theory not briefed by the parties. See Pena v. State, 166 S.W.3d 274 (Tex.App.-Waco 2005). The Court of Criminal Appeals reversed because we "fail[ed] to give the parties the opportunity to brief the issue." Pena v. State, 191 S.W.3d 133 (Tex.Crim. *685 App., 2006). Accordingly, we now request additional briefing on the following issues:
(1) whether the Due Course of Law Clause of article I, section 19 of the Texas Constitution provides a greater level of protection with regard to lost or destroyed evidence than does the Due Process Clause of the Fourteenth Amendment to the United States Constitution; and
(2) whether the issue identified in (1) has been preserved for appellate review.
In addition to supplemental briefing on these issues, the parties may provide supplemental briefing on any of the issues included in the parties' briefs prior to the original submission of this cause. All supplemental briefing is due within 45 days after the date of this Order.[1]See 10TH TEX.APP. (WACO) LOC. R. 19. Any reply to a supplemental brief shall be filed within 20 days after the supplemental brief is filed.
Because the issue regarding the Due Course of Law Clause is a novel constitutional issue of some significance, we also invite any other interested person or organization to submit an amicus brief on this issue. See TEX.R.APP. P. 11 (providing for the receipt of amicus briefs). Any amicus brief shall be tendered within 45 days after the date of this Order.
NOTES
[1]  Because of the nature of this constitutional issue, we apply Local Rule 1(e) to extend the usual 30-day deadline for filing briefs on remand set by Local Rule 19. See 10TH TEX.APP. (WACO) LOC. R. 1(e), 19.